Citation Nr: 1644820	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  10-25 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for generalized anxiety disorder with depressive features, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for right hip stress reaction, limitation of flexion, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for left knee stress reaction, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for right knee patellofemoral syndrome with shin splints, currently evaluated as 10 percent disabling.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq. 


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  He was thereafter scheduled for a hearing at the RO in Guaynabo, Puerto Rico on November 9, 2011.  However, in a hand-written statement dated the same day as his scheduled hearing, the Veteran stated that he had cancelled his hearing, and that an informal interview with the hearing officer had taken place instead.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) 

The Board notes that numerous private medical records that required translation have since been translated, and associated with the claims

Lastly, the Veteran submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2015).



The issues of entitlement to higher ratings for the service-connected right hip stress reaction and right patellofemoral syndrome with shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision on appeal, the Board received notification from the Veteran to the effect that he no longer intended to appeal his claim seeking a rating in excess of 10 percent for service-connected left knee stress reaction.

2.  For the entire duration of the appeal, the Veteran's psychiatric disability has been productive of no more than sleep impairment, occasional suicidal ideation, irritability, avoidant behavior, decreased energy, anger, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; resulting in deficiencies in mood, family relations, and work, but he has never had symptoms that resulted in total impairment in occupational and social functioning.

3.  The Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for a higher rating for left knee stress reaction, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  For the entire duration of the appeal, the schedular criteria for a rating of 70 percent, but no higher, for the service-connected generalized anxiety disorder with depressive features have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9400 (2015).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA provided adequate notice in letters sent to the Veteran in February 2007, December 2007 and November 2009.  

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  The Veteran's medical records from the Social Security Administration (SSA) have also been retrieved and associated with the claims file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA afforded the Veteran examinations in connection to his psychiatric disability in February 2007, October 2008 and November 2011.  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on mental status evaluations of the Veteran, as well as the Veteran's reported history and symptomatology.  The examiners considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provided the findings necessary to apply pertinent rating criteria.  The Board finds that the medical examination reports and opinions, along with his VA treatment records, are adequate for purposes of rendering a decision in the instant appeal. 38 C.F.R. §4.2 (2015).  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues decided herein has been met.  38 C.F.R. § 3.159 (c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103 (a), 5103A and 38 C.F.R. § 3.159.

I.  Withdrawal of Appeal

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2015).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2015).  

As previously noted, a November 2008 rating decision denied a rating in excess of 10 percent for left knee stress reaction.  In his January 2009 notice of disagreement (NOD), the Veteran disagreed with the RO's denial of his claim, and in June 2010, he perfected a timely appeal with respect to this issue.  

After the claim had been certified for appeal in March 2015, in a statement dated in July 2016, the Veteran expressed his desire to withdraw from appellate review his appeal for a rating in excess of 10 percent for left knee stress reaction.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to his claim of entitlement to a rating in excess of 10 percent for service-connected left knee stress reaction, is not appropriate.  38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. § 20.204 (2015).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2008).

An evaluation of 30 percent is warranted for generalized anxiety disorder with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

An evaluation of 50 percent is warranted for generalized anxiety disorder with depressive features with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.  

A 70 percent evaluation is warranted for generalized anxiety disorder with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id. 

A 100 percent evaluation is warranted for generalized anxiety disorder with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id. 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

For purposes of considering the evidence in connection with the service-connected generalized anxiety disorder issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125 , 4.126, 4.130.  Those scores are relevant to the issue before the Board and will be considered.

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

The Veteran filed his most recent claim for a higher rating for his service-connected generalized anxiety disorder with depressive features in October 2007.  The record includes VA examination reports, VA outpatient treatment records, letters and medical reports from the Veteran's private clinical psychiatrist and psychologist, SSA records, and lay statements from the Veteran.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's psychiatric disability.

At the February 2007 VA psychiatric examination, the Veteran provided his medical history and reported to experience sadness due to his physical limitations which started four years prior.  The Veteran reported to experience moderate pain on a daily basis, as well as recurrent feelings of worthlessness, which started four years prior.  The Veteran also reported daily symptoms of restlessness that are severe in nature.  Upon conducting a mental status evaluation of the Veteran, the examiner noted that the Veteran walked with a slow gait, and described his attitude as cooperative, his affect as constricted, and his mood as uncomfortable.  The examiner noted that the Veteran was oriented to person, place and time, and described his level of attention as intact.  The examiner also described the Veteran's thought process and thought content as unremarkable, and noted that his judgment showed that he understood the outcome of his behavior, while his insight reflected that he understood he had a problem.  The Veteran denied experiencing any homicidal or suicidal thoughts, and he did not exhibit obsessive/ritualistic behavior, or any signs of inappropriate behavior.  The Veteran's recent, remote and immediate memory was shown to be normal.  

It was noted that the Veteran was currently employed as a Postmaster at the United States Postal Service (USPS).  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having general anxiety disorder with depressive features, and assigned him a GAF score of 65.  According to the examiner, the Veteran's psychiatric disability did not result in total occupational and social impairment, deficiencies in his judgment, thinking, family relations, work, mood or school, or reduced reliability and productivity due to mental disorder symptoms.  When asked whether the Veteran's psychiatric disability resulted in occasional decrease in his work efficiency and intermittent periods of inability to perform occupational tasks but with generally satisfactory functioning, the examiner responded that it did not.  According to the examiner, the Veteran's mental disorder symptoms are controlled by continuous medication.  

In an August 2008 Psychological Medical Report issued through the Disability Determination Program, the Veteran's clinical psychologist, H.M., Ph.D., wrote that he had been treating the Veteran since November 2007, and that the Veteran initially presented with complaints of poor physical condition, recurrent anxiety and over-anxious activity, fragmented sleep, easy irritability, decreased energy and memory difficulties.  With regard to his medical history, the Veteran reported significant physical conditions, including arthritis, gastrointestinal issues, visual difficulties, back problems, and knee problems.  Dr. M. noted that the Veteran was receiving ongoing psychiatric treatment with Dr. C.  With regard to his work history, Dr. M. noted that "[s]ince January, 2008, [the Veteran] has been working with physical and over anxious episodes.  By July, 2008, both conditions turned worse and his family convinced him to quit working."  With regard to his day-to-day activities, the Veteran stated that when he feels well and "psych up" he enjoys "light house work like yard work, garden work or any other stress-free task."  The Veteran did report a loss of interest in several activities he once enjoyed, and further reported that his social ability had decreased and he usually remains at home with his family members and tends to avoid crowds.  It was noted that while no intelligence quota (IQ) test was performed, based on the clinical findings, the Veteran was clinically functioning with a below average near borderline intellectual make-up.  

Upon conducting a mental status evaluation of the Veteran, Dr. M. described his behavior as cooperative and frank, and his interaction as adequate.  Dr. M. also described the Veteran's appearance as "anxious, with facial expression of deep preoccupation" and observed signs of psychomotor retardation.  Dr. M. described the Veteran's speech as "[n]ot spontaneous, slow flow of thought, difficulty to communicate pessimism and impotence."  With respect to the Veteran's content of thought, Dr. M. observed that he exhibited a depressive nature with "mental blockings and psychological interferences; poor memory; feelings of worthlessness and with some indicators of recollection of traumatic experiences."  The Veteran did not exhibit any perceptual disturbances during the interview, and Dr. M. observed no evidence or signs of suicidal features.  It was also noted that the Veteran was oriented to person, place, and time, and exhibited an anxious mood and depressed affect.  His immediate and short-term memory was described as partially impaired, and when tested on his remote memory, the Veteran experienced difficulty recalling past occurrences.  In addition, the Veteran's attention was described as diminished, and he exhibited "[c]oncentration-retention difficulties."  With respect to his ability to concentrate, Dr. M. noted that the Veteran had a difficult time reciting the months of the year backwards, and his math ability had decreased.  Dr. M. observed no impairment in the Veteran's judgment, and further noted that the Veteran had limited insight into his condition.  With respect to the Veteran's intellectual capacity, Dr. M. noted that the Veteran can read and write and his ability to perform work procedures in a timely basis was very poor.  With respect to the Veteran's social competency, Dr. M. noted that the Veteran had no goal directed activity and exhibited pervasive loss of interest in several activities he once enjoyed and participated in.  

According to Dr. M., presently, the Veteran did not have the ability to cope with a schedule, independent functioning, following detailed instructions, assuming increased mental demands, and stressful circumstances.  Dr. M. also noted that the Veteran did not have the ability to cope with activities associated with competitive work.  Dr. M. did note that the Veteran took care of himself when it came to his personal needs, and his family members helped him with his other activities, such as taking him to his medical appointments.  Based on his discussion with, as well as his evaluation of the Veteran, Dr. M. diagnosed the Veteran with having generalized anxiety disorder.  When asked to provide an opinion regarding the Veteran's ability to concentrate and persist at work related tasks and complete a normal workday without interruptions, Dr. M. wrote that there was no doubt that, at present, the Veteran did not possess the functional capacity to be in a competitive work setting or to complete a normal workday without interruptions.  

The Veteran was afforded a VA psychiatric examination in October 2008, during which time, he reported to experience sleep difficulties and, specifically, problems staying asleep.  According to the Veteran, these symptoms occur every night and are severe in nature.  The Veteran stated that he feels useless and becomes desperate because he cannot perform his occupational duties, and feels persecuted at work by his boss.  The Veteran also stated that these symptoms occur three to four times a week, have been ongoing for the past year-and-a-half, and are severe in nature.  Upon conducting a mental status evaluation of the Veteran, the examiner described his psychomotor activity as unremarkable, his mood as anxious, and his affect as appropriate.  It was noted that while the Veteran understood the outcome of his behavior, his level of insight revealed that he partially understood that he had a problem.  The examiner noted that the Veteran's sleep impairment left him feeling "fatal, tired and ill humored" the following day.  The examiner also noted that the Veteran was currently employed on a full-time basis at the postal office, and referenced a September 2008 letter from the Veteran's private psychiatrist, which reflected that the Veteran had been granted a medical leave by his psychiatrist due to his depression and anxiety regarding his physical condition.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having generalized anxiety disorder with depressive features, which did not result in total occupational and social impairment, or deficiencies in the Veteran's judgment, thinking, family relations, work, mood or school.  However, when asked whether there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational, but with generally satisfactory functioning, the examiner responded that there was.  It was also noted that the Veteran claimed to have "intermittent periods of inability to perform occupational tasks mostly because of right hip and knee's pain with concomitant anxiety as per the Veteran's report."  

In a March 2009 report, the Veteran's psychiatrist, F.C., M.D., noted that he first met with, and evaluated the Veteran in January 2008, and the Veteran was currently undergoing regular psychiatric treatment due to emotional problems, such as anxiety attacks, irritability, chronic pain, poor tolerance and depression.  According to Dr. C., the Veteran presented with symptoms of insomnia, irritability, anxiety, mood lability, panic attacks and severe low back pain.  Dr. C. noted that the Veteran had worked for the postal service since 1995, starting as a rural carrier associate and more recently as the postmaster,  According to Dr. C., the Veteran had not been able to work since January 2008, and had experienced emotional problems since 1987 "when he had suicidal ideations to harm his supervisor when he was in the army."  

Dr. C. wrote that the Veteran began experiencing problems with the postal service around 2001 when he was accused of stealing money from his job.  The Veteran explained that the security department at the postal office asked him to provide a statement and undergo finger printing and polygraph tests, and although no charges were filed, no one ever explained to him what really happened to the stolen money he was accused of stealing.  Dr. C. described the Veteran's tolerance level as diminished, and added that he has a difficult time coping with schedules, as well as adapting to stressful circumstances.  

Upon conducting a mental status evaluation, Dr. C. described his affect as restricted and his mood as sad.  The Veteran described his immediate and recent memory as impaired, but added that he could recall his phone number and social security number.  Dr. C. noted that the Veteran had some "persecutory ideations when he is on stressful situations"  and determined that the Veteran was not a danger to himself or others, characterizing his judgment and insight as adequate.  Dr. C. diagnosed the Veteran with having major depression recurrent partial, remission, without psychosis, chronic and generalized anxiety disorder, partial, remission, chronic.  He also assigned the Veteran a GAF score of 50 to 60.  Dr. C. noted that the Veteran had been married for 16 years, and had worked for the postal service since 1995.  According to Dr. C., at the present time, the Veteran is unable to work due to his chronic pain, anxiety, irritability, concentration and memory loss, anxiety and depression.  Dr. C. also opined that due to his medical and emotional condition, the Veteran is not able to work, because working can aggravate his ongoing medical and emotional conditions.  

In an April 2009 statement issued by the Veteran's supervisor (submitted in connection with Disability Retirement under the Civil Service Retirement System and the Federal Employees Retirement System) the Veteran's employer determined that the Veteran was unable to perform his job as Postmaster and stopped coming to work on September 5, 2008.  It was noted that the Postmaster's absence impacted their daily service goals which also resulted in additional costs, such as overtime and overage issues.  When asked to describe how the Veteran's conduct was unsatisfactory, it was noted that the Veteran's conduct was unbecoming, there was "tone change, irate disrespectful foul language."  There was no proposed adverse action due to supportive medical documentation.  

In the September 2009 Mental Residual Functional Capacity Assessment, the medical consultant determined that the Veteran's ability to understand and remember detailed instructions was moderately limited.  With regard to the Veteran's sustained concentration and persistence, his ability to carry out detailed instructions was shown to be markedly limited.  The Veteran's ability to maintain attention and concentration for extended periods of time, as well as his ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances was moderately limited.  The medical consultant also noted that the Veteran's ability to complete a normal workday and workweek without interruptions from psychologically based symptoms, and to perform at a consistent pace without an unreasonable number and length of rest periods was moderately limited.  With regard to his social interaction, the Veteran's ability to interact appropriately with the general public, his ability to accept instructions and respond appropriately to criticism from supervisors, and his ability to maintain socially appropriate behavior and adhere to basic standards of neatness and cleanliness was moderately limited.  In his assessment, the medical consultant wrote that although the Veteran presented with a significant condition that included symptoms such as a depressed mood, anxiety, irritability, and somatic complaints, the Veteran was logical, coherent, well-oriented to person, place and time, and displayed adequate insight.  It was noted that the Veteran exhibited moderate limitation in his activities of daily living, and the overall evidence supported a moderate mental condition.  It was concluded that the Veteran is able to understand, execute and remember simple instructions and work like procedures, he is able to sustain attention, persistence and pace, and he is able to adapt to changes and interact with others appropriately.  

The Veteran presented for an initial psychiatric evaluation at the San Juan VA Medical Center (VAMC) in March 2011.  During this evaluation, the Veteran reported symptoms of anxiety with multiple worries, sleep impairment, and irritability.  He denied experiencing any homicidal thoughts or ideations, symptoms of aggressiveness, hallucinations, manic/hypomanic symptoms, suicidal ideation, or depressive symptoms.  Upon conducting a mental status evaluation of the Veteran, the VA psychiatrist described the Veteran's mood and affect as anxious, and noted that he denied racing thoughts, and did not exhibit loose associations, flight of ideas, phobias, panic attacks, or visual hallucinations.  The Veteran also denied any visual or auditory hallucinations, and his memory and concentration was described as preserved, while his insight and judgment were described as "fair to test."  

At the November 2011 VA psychiatric examination, the Veteran reported a history of heightened anxiety throughout his personal history which pre-dated his induction into the military service.  The VA examiner took into consideration the Veteran's claims file, to include the February 2007 and October 2008 VA examination reports, as well as the March 2011 VA treatment reports, and provided his understanding and interpretation of these evaluations.  It was noted that the Veteran continued to experienced anxiety with the presentation of new events in his life.  The examiner determined that the level of depression and anxiety as reported by the Veteran, as well as all prior psychiatric opinions, "do not support a picture of a lack of capability for the [Veteran] to engage in substantial gainful activity if he chooses to."  According to the examiner, upon reviewing the Veteran's claims file, it was his understanding that the Veteran had retired from his position at the Post office, and voluntarily decided to stop working at this time.  The examiner further found that in reviewing the entirety of the electronic file, it did not appear that the Veteran experienced significant amounts of anxiety or depression that would seriously impair his ability to work if he chose to.  

The examiner diagnosed the Veteran with anxiety and explained that, during the evaluation, the Veteran reported modest amounts of anxiety, which according to the examiner, was related to his circumstances at the time, and in particular, the anxiety he was having in anticipation of lab work to be completed before his physical examination, which had been scheduled in August 2011.  He denied any other source of worry.  The Veteran also had an Axis IV diagnosis of psychosocial and environmental problems, and it was noted that he was short tempered with his wife whenever he felt anxious.  According to the examiner, the Veteran exhibited symptoms of a depressed mood and anxiety, and had occupational and social impairment due to mild or transient symptoms which decreases his work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  According to the examiner, the Veteran's history of successful employment with the postal service seemed to suggest that even if his psychiatric disorder was present, it did not interfere with his ability to find gainful employment.  The examiner noted that the Veteran had voluntarily discontinued his work at the post office and was electively choosing not to seek gainful employment.  The examiner further found that work within the Veteran's capability for employment and physical capacity was available should he choose to resume employment.  

Dr. C. evaluated the Veteran again in April 2013, and report of the evaluation reflects that the Veteran began working for the postal service in 1995 and ended his employment in 2008, after it was recommended to him that he stop working.  The Veteran also reported having few friends, and stated that he only goes out with a few family members.  According to Dr. C., the Veteran had been less anxious since he stopped working, and he continues using antidepressants which have helped improve his energy level, physical complaints and negative view of life.  

Dr. C. wrote that the Veteran currently experiences difficulty coping with his schedule, becomes irritable by minor events, and has poor tolerance for stressful circumstances and schedules.  He again reiterated that while the Veteran is less anxious since he stopped working in 2008, he continues using antidepressants which have improved his energy level, physical complaints and negative view of life.  It was noted once again that the Veteran stopped working in September 2008 based on the recommendation of his physician.  Dr. C. diagnosed the Veteran with having major depression with psychosis, chronic, on partial remission, and panic disorder, chronic, in partial remission.  Dr. C. also assigned the Veteran a GAF score of 40.  

The Veteran's attorney submitted a medical opinion dated in July 2016, and issued by M.C., M.D. who was a specialist in internal medicine, psychiatry and addiction medicine.  In his report, Dr. M.C. wrote that after interviewing the Veteran and reviewing his claims file, it was clear to him that he had been totally disabled since September 2008 when he discontinued full-time employment at the USPS due to his mental illness.  According to Dr. M.C., the Veteran experienced years of severe mental illness that led to his total disability in 2008, characterized by a steady deterioration in his capacity to function since 1987.  In reaching this determination, Dr. C. took into consideration the February 2007, October 2008, and November 2011 reports, and found these reports inadequate as they did not take into consideration the comprehensive assessments and longevity of treatment provided by the Veteran's long-standing treatment providers.  According to Dr. M.C., the VA examination reports were overly simplistic and minimal, and did not provide a clinical rationale or reasoning for the conclusions reached.  Dr. M.C. noted that based on his own interview with the Veteran, he arrived at similar conclusions as the Veteran's private treatment providers.  According to Dr. M.C., major depression was the initial illness that began while the Veteran was on active duty service, and it progressed for a period of thirty years with the subsequent development of a panic disorder.  Dr. M.C. noted that the Veteran suffered from a concomitant chronic pain syndrome, which only served to potentiate the major depressive disorder.  

Dr. M.C. went on to state that the VA had ignored an extensive medical record that supported the extent of the Veteran's mental illness which could be due to the Veteran's reluctance to discuss the true severity of his psychiatric symptoms with providers who he was not familiar with.  Dr. M.C. further noted that review of the medical records and reports issued by his treating providers consistently described the Veteran as extremely anxious, depressed, and with a steadily deteriorating clinical condition.  His treating providers had written that in early 2008, the Veteran had recurrent symptoms of pervasive anxiety, neurovegetative symptoms of depression, and an inability to tolerate stressful situations at work in a reasonable and appropriate fashion - all of which led him to leave his job as a postmaster after he displayed "unsatisfactory and unbecoming conduct including foul language, irate behavior, disrespectful actions, and the inability to conduct himself appropriate on the job site."  Dr. M.C. also highlighted the August 2008 report issued by Dr. M. wherein the Veteran was deemed unemployable due to the extent of his mental illness.  According to Dr. M.C., the Veteran was felt, at this time, to be incapable of possessing the physical capacity or mental condition required in an occupational setting.  Dr. M.C. also referenced the March 2009 report issued by Dr. C., who found the Veteran unemployable beginning in September 2008 due to his service-connected disabilities.  Dr. M.C. wrote that in 2011, the Veteran was described as irritable, tense, and nervous, and someone who experienced frequent panic attacks, was unable to sleep, and anxious with multiple worries.  Dr. M.C. also took into consideration the April 2013 report issued by Dr. C., wherein Dr. C. concluded that the Veteran could not perform any type of job, became nervous and irritable very easily, and had poor frustration tolerance, significant mood swings, insomnia, anxiety, palpitations, somatic complaints, and a steadily worsening clinical condition.  

According to Dr. M.C., upon interviewing the Veteran and reviewing the previous psychiatric evaluations, treatment records, ancillary information, "it was quite clear that [the Veteran] has been disabled since at least September 2008, but had significant symptoms of mental illness for the past 30 years."  Dr. M.C. acknowledged that the Veteran was service-connected for the right hip and knee disabilities (which have caused chronic pain that serves to worsen the severity of his mental illness), but noted that even if he had never developed these injuries or pain syndrome, "his mental illness, in and of itself, would have caused 100 [percent] disability."  Dr. M.C. further commented that there is "a significant potentiating effect of his pain syndrome upon his depressive and anxious symptomatology, making all of these disease processes more intractable and difficult to treat" and "[t]his has led to a 100 [percent] disability in the case of [the Veteran] due to mental illness."  

Dr. M.C. went on to discuss why he found certain VA examination reports inadequate and invalid, and why he relied on the private medical reports and evaluations in reaching his determination.  Dr. M.C. found the February 2007 VA examination report to be minimalistic, noting that it did not include thorough assessments of the Veteran, and failed to document his current complaints, and mental healthcare history.  With respect to the November 2011 VA examination, Dr. M.C. noted that this report incorrectly suggested that the Veteran was successful at the USPS, which proved he was capable of functioning in a meaningful and gainful fashion, despite the fact that the Veteran deteriorated while working at the post office, and had to leave because of his behavior, actions and symptoms on the job directly due to mental illness.  

During the interview, the Veteran focused on his occupational setting in the USPS from 1995 through 2008.  According to the Veteran, he initially started as a rural letter carrier and eventually worked his way to becoming a postmaster.  The Veteran reported a significant worsening of his anxiety and depression by this point, and he also described symptoms of anger, irritability, restlessness, "disgust of other individuals, hatred of any interactions with fellow employees or supervisors," and feelings of anger he was not able to place aside.  According to the Veteran, this was compounded by a progressive pain syndrome "in which his back, hips, knees were constantly causing him terrific pain."  The Veteran stated that his depression became worse as the pain in his joints worsened, and although he sought help through the VA system, and private healthcare providers, and while he experienced occasional beneficial effects from the services he received, he ultimately felt as though his health was steadily deteriorating.  The Veteran stated that "[t]his was mirrored by his performance on the job in the [USPS] with a steady deterioration in his capacity to meet his job responsibilities...and by 2005 he was struggling with work consistency and was not able to manage consistent and appropriate interactions with his fellow employees, supervisors, and the public."  The Veteran described himself as an extraordinarily angry individual who had become irritable, hopeless, and filled with despair.  The Veteran also reported frequent passive suicidal ideation, and stated that the combination of constant depression, anxiety, and chronic pain led him to never want to leave his house.  According to the Veteran, by September 2008, he was behaving like an entirely different person than who he had been prior to his active duty service, as he did not feel positive about anything in his life.  The Veteran claimed that he contemplated suicide a number of times, and this culminated in September 2008 when he realized he had to leave his position at USPS.  According to the Veteran, his supervisors felt he was no longer effective on the job, and suggested he not return.  

The Veteran described his life since leaving the USPS as one without any improvement or hope.  Although he initially felt somewhat less anxious once the burden of his job was lifted, his depression and anxiety quickly returned, and he reacted by becoming more socially isolated.  The Veteran stated that he developed a strong desire to stay at his home, not leave his house, avoid crowds, and not engage in any social interactions with anyone but his family.  According to the Veteran, he felt fearful, had panic attacks, and slowly became reclusive.  The Veteran asserted that he made every effort to have his mental illness and chronic pain syndrome treated, but his symptoms continued worsening.  According to the Veteran, although he sought treatment with a private psychiatrist, the psychotherapy was not helpful, and the prescribed medication had little beneficial effect on him.  

Dr. M.C. conducted a mental status evaluation of the Veteran, and described him as cooperative and appropriate with good impulse control.  The Veteran did not display any evidence or sign of agitation during the interview.  Dr. M.C. described the Veteran's mood as sad and his affect as congruent to his mood.  Although the Veteran did not endorse symptoms of suicidal/homicidal ideation during the interview, he did articulate passive suicidal ideation without specific plan or intent, as well as periods of homicidal ideation during his time at the post office and in the military.  The Veteran stated that "he felt people were after him or persecuting him and that these symptoms rose to the delusional level during some periods in his life, but based on [the] interview, it would be more consistent with altered causal relationships and illusional beliefs."  The Veteran reported a history of "perceptual altercations, specifically auditory hallucinations telling him he was a bad person and worthless."  Dr. M.C. noted that the Veteran appeared to be cognitively intact with a normal fund of knowledge.  

After completing a review of the records, and the diagnostic evaluation of the Veteran, Dr. M.C. concluded that the Veteran had major depressive disorder, recurrent, severe, with psychotic features, with anxious distress.  Dr. M.C. found that the Veteran met the diagnostic criteria for this disorder as defined under DSM-V, including a depressed mood most of the day nearly every day, a diminished interest in almost all activities, insomnia, psychomotor retardation, daily fatigue, feelings of worthlessness, decreased focus and concentration, and recurrent thoughts of death.  Dr. M.C. noted that the Veteran also had a diagnosis of panic disorder with agoraphobia, which is sudden episodes of palpitations, shaking, feelings of choking, dizziness, chills, paresthesias, fear of dying, and fear of losing control is attributed to.  According to Dr. M.C., "[g]eneralized anxiety disorder is far too benign a disease process for the severe and pervasive symptoms [the Veteran] has experienced over the last three decades," and "[i]t is far more likely that major depressive disorder was the culprit in causing the severe deterioration in [the Veteran] over the majority of that timeframe."  Dr. M.C. determined that:

"[t]he changes in the DSM with the iteration of the DSM-5 allow for a much clearer diagnostic assessment of the veteran by incorporating the combination of his depression and anxiety into major depression as his initial diagnosis.  Additionally, as his depression was treatment resistant, he developed panic disorder with agoraphobia.  It is psychiatrically impossible to differentiate the symptoms attributable to the various historical diagnoses in this case, and all of the symptoms and diagnoses stem from the same originating disease process."  

After interviewing the Veteran regarding his medical history, and reviewing his medical records, Dr. M.C. determined that the Veteran was "profoundly and severely mentally ill."  According to Dr. M.C., the Veteran had become progressively and severely mentally ill and his "extraordinarily severe anxiety and depression has led to severe neurovegetative symptoms of depression, hopelessness, despair, passive suicidal ideation, perseveration, rumination, obsessive thinking, somatization, and an inability to organize his thoughts and conversation in a consistently logical fashion."  Dr. M.C. found that the Veteran's psychiatric condition, in and of itself, would prevent him from functioning in any occupational setting, as he would not be able to perform even simple tasks, follow instructions, or interact appropriately with supervisors and coworkers.  Dr. M.C. further opined that the Veteran's thinking was unclear, and had not shown any improvement since he left USPS in 2008.  In fact, Dr. M.C. found clear evidence of deterioration since the Veteran left the USPS.  According to Dr. M.C., these types of symptoms would prevent the Veteran from handling any type of occupational circumstance, such as the common stress and frustration that exists any typical occupational setting.  According to Dr. M.C., based on his review of the record and discussion with the Veteran, the record reflects that the Veteran's mental illness would have prevented him from functioning in any type of reasonable fashion within an occupational environment.  The chronic pain the Veteran experiences in his right hip and knee disabilities only serve to worsen the severity of his mental illness.  

Dr. M.C. diagnosed the Veteran with having major depressive disorder, recurrent, severe, with mood congruent psychotic features and anxious distress.  According to Dr. M.C., the Veteran's depressive disorder contains significant anxious distress, which led him to eventually develop a secondary disease process of panic disorder with agoraphobia.  The Veteran was forced to leave work in September 2008 due to symptoms of severe and pervasive mental illness, and his symptoms increased in severity after his discontinuation of employment.  Retrospectively and predictably, the Veteran developed a pervasive mental illness due to untreated major depressive disorder combined with severe physical disability and extensive anxiety.  Based on the foregoing, Dr. M.C. found the Veteran to be totally disabled, even due to his mental illness alone, since at least September 2008, when he had to stop working entirely.  

Initially, the Board observes that the record on appeal demonstrates that, in addition to the Veteran's service-connected generalized anxiety disorder with depressive features, he has also been diagnosed with having major depressive disorder and panic disorder with agoraphobia.  However, service connection has not been established for this disorder.  Although Dr. C. diagnosed the Veteran with major depressive disorder and generalized anxiety disorder, he did not delineate between the symptoms attributable to the Veteran's generalized anxiety disorder and his major depressive disorder.  The Board acknowledges the July 2016 treatment report issued by Dr. M.C., wherein he diagnosed the Veteran with major depressive disorder, recurrent, severe, with mood congruent psychotic features, with anxious distress and panic disorder with agoraphobia.  Dr. M.C. concluded that it was far more likely that major depressive disorder was the main factor leading to the severe deterioration of the Veteran's mental state, and found that generalized anxiety disorder was "too benign" a disorder to account for the severity of the Veteran's symptoms.  However, in his opinion, Dr. M.C. determined that it was psychiatrically impossible to differentiate the symptoms attributable to the various historical diagnoses in this case, and all of the symptoms and diagnoses stem from the same originating disease process.  The Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2008); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  The Board notes that the Veteran is service connected for generalized anxiety disorder with depressive features, and, as such, it appears that this disorder encompasses symptoms associated with the Veteran's depressive disorder.  In addition, the diagnosis rendered by Dr. M.C. also includes the terms "anxious distress," and therefore would appear to incorporate symptoms associated with the Veteran's anxiety.  Given Dr. M.C.'s conclusion that he could not differentiate the symptoms associated with each disorder, and resolving reasonable doubt in favor of the Veteran, the Board will consider the psychiatric symptoms as depicted by the evidence as a whole in rating the service-connected psychiatric disorder unless clearly attributed to the other nonservice connected disorders.  

The Board finds that in this case, the clinical evidence throughout the entire duration of the appeal more closely approximates the level of occupational and social impairment contemplated by a 70 percent rating.  Specifically, the Veteran is socially withdrawn, remains mostly in his home, has frequent panic attacks, experiences a depressed mood and occasional suicidal thoughts, and angry outbursts, anger, feelings of worthlessness, intrusive thoughts, fragmented sleep patterns, difficulty communicating and avoidant behavior which results in few to no interpersonal relationships with people outside of his own family.  Indeed, the record reflects that the Veteran's service-connected psychiatric disorder has steadily deteriorated throughout the years, and made it very difficult for him socialize with others, perform his occupational duties efficiently and in a timely manner, and conduct some of his day-to-day activities.  As noted above, in the April 2009 statement, the Veteran's supervisor described his conduct as unbecoming, irate, and disrespectful, and commented that his absence impacted their daily service goals.  An August 2009 letter issued by the Office of Personnel Management reflects that he was deemed disabled for his position as a postmaster due, in part, to his service-connected psychiatric disorder and arthritis.  Additionally, a number of the Veteran's treatment providers and VA examiners commented on the Veteran's physical health ailments and how the pain in his back, knees, and hips have served to worsen and "potentiate" his psychiatric disorder.  Several of his treatment providers opined that the Veteran had difficulty coping with schedule changes, independent functioning, a competitive work environment, challenging events that arose in his life, and stressful circumstances.  All these factors coupled with the fact that he is short-tempered with his wife, has been placed on increasing psychiatric medication throughout the years to help control his symptoms, has immediate and short-term memory problems, and does not interact with any friends or participate in hobbies or social activities in his community is reflective of criteria enumerated under the 70 percent evaluation for PTSD.  Suicidal ideation, near continuous panic or depression affecting the ability to function independently, appropriately and effectively and difficulty in adapting to stressful circumstances (including work or a work like setting) are listed under the criteria for the evaluation of a 70 percent evaluation for generalized anxiety disorder.  

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 100 percent evaluation or higher.  In this regard, the Board notes that the Veteran's medical records do not contain evidence which support a finding that he has gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living, or disorientation as to time or place.  The Board acknowledges the July 2016 medical report wherein the Veteran reported to have delusional beliefs and occasional auditory hallucinations.  However, Dr. M.C. noted that this was more consistent with altered causal relationships and illusional beliefs.  Moreover, the Board notes that upon review of the Veteran's entire medical history, reports of hallucinations were mentioned or discussed on an infrequent basis.  Indeed, the majority of the VA recent treatment records, private treatment records, and VA examination reports, are either negative or absent for any complaints or signs of auditory or visual hallucinations, and are therefore better reflective of the Veteran's current symptomatology.  Furthermore, the record establishes that the Veteran has maintained fairly steady relationships with family members, and further reflects that he currently resides with his wife and family members.  Although his family assists him with some of the day-to-day activities, such as taking him to his medical appointments, the Veteran has not reported to require assistance with basic activities such as grooming, feeding and bathing himself.  In addition, the Veteran claims to still enjoy certain hobbies that are stress free such as light garden work.  Moreover, he has consistently maintained his personal appearance and hygiene to a socially acceptable level, without any indication of grossly inappropriate behavior and has been described as someone who is coherent, cognitively intact, logical and oriented to person, place and time.  The Veteran has also been described as cooperative and frank with adequate interaction, insight and judgment.  The overall picture based on the medical evidence of record corresponds more closely with the 70 percent disability evaluation.  Therefore, the Board finds that the criteria for a 100 percent schedular evaluation are not met, and a total schedular evaluation is not warranted.  

Resolving reasonable doubt in the Veteran's favor as to the severity of his service-connected psychiatric disorder, the Board concludes that the criteria for a 70 percent evaluation are met throughout the appeal period.  However, the criteria for a 100 percent schedular evaluation are not met, as the Veteran continues to maintain some social relationships.  The majority of the medical records and several GAF scores assigned reflect severe, but not totally incapacitating, generalized anxiety disorder with depressive features.  Thus, while the criteria for a 70 percent evaluation have been met throughout the appeal period and the appeal is granted to this extent, the criteria for a total schedular evaluation for generalized anxiety with depressive features are not met.  In essence, the preponderance of the evidence is against an evaluation in excess of 70 percent for generalized anxiety disorder with depressive features.  Since the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable to warrant an evaluation in excess of 70 percent.  

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the rating assigned herein is provided for certain manifestations of the service-connected generalized anxiety disorder with depressive features, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that his psychiatric disorder is manifested by irritability, paranoia, anxiety, occasional suicidal ideation, panic attacks, a depressed mood, social isolation, anger, decreased energy, impaired sleep patterns, difficulty communicating, and avoidant behavior.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.

In addition, the Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  However, as noted below, entitlement to a TDIU has been granted.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  In this decision, the Veteran has been granted TDIU.  As such, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Therefore, the Board finds that further discussion of an extraschedular rating for generalized anxiety disorder is not warranted in this case.

III.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2015).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  

Where a veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16 (a), the only remaining question is whether the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The analysis now turns to "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  A layperson is competent to testify in regard to the onset and continuity of symptomatology; however, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 498.

The Veteran contends that he is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  He is currently service-connected for generalized anxiety disorder with depressive features, which as determined above, is evaluated as 70 percent disabling.  Service connection is also in effect for right hip stress reaction, which is rated as 20 percent disabling; left knee stress reaction, rated as 10 percent disabling; right patellofemoral syndrome with shin splints, rated as 10 percent disabling; right hip stress reaction, limitation of adduction, rated as 10 percent disabling; and right hip stress reaction, limitation of extension, rated as 10 percent disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 80 percent.  See 38 C.F.R. § 4.25 (2016).  The Veteran meets the percentage requirements for a total disability evaluation under 38 C.F.R. § 4.16(a), based solely on the service-connected generalized anxiety disorder, rated as 70 percent disabling, herein.  In addition, the combined rating of the service-connected disabilities is 80 percent, which also meets the percentage requirements.  See 38 C.F.R. § 4.16.  

The remaining question, therefore, is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  In this regard, the Board notes that the Veteran's claim predominantly focuses on the impact his service-connected psychiatric disorder as well as his bilateral knee and hip disorder have had on his employability.  

In the VA Form 21-8940 completed by the Veteran in March 2009, he provided his occupational history, and reported that he last worked on September 5, 2008, the same date he became too disabled to work.  In the employment history section, the Veteran indicated that he had worked in various positions at the USPS since 1999.  According to the Veteran, his most recent position was that of Postmaster, and he left this position due to his service-connected psychiatric disorder.  Based on his application, it appears that the Veteran has predominantly worked for the USPS.  

The majority of the pertinent medical records have been reviewed and recounted in detail in the decision above.  At the February 2007 VA joints examination, the examiner determined that the Veteran's bilateral hip and knee condition had a significant effect on his occupational activities.  Specifically, the examiner determined that the Veteran's joint disabilities resulted in decreased concentration, inappropriate behavior, decreased mobility, difficulty lifting and carrying items, lack of stamina, weakness or fatigue, decreased strength, lower extremity pain and disfigurement.  According to the examiner, these issues resulted in increased absenteeism and the Veteran being assigned different duties at his job.  The examiner further found that the Veteran's bilateral knee and hip condition had a moderate effect on his ability to bathe himself, a severe effect on his ability to perform his chores, dress himself, and go shopping, and completed prevented him from exercising and participating in sport activities.  

As noted above, the Veteran's private psychologist, Dr. M., who has been treating him on a regular basis since November 2007, diagnosed him with having generalized anxiety disorder and determined that based on his interview with the Veteran, he (the Veteran) did not have the ability to cope with scheduling, independent functioning, following detailed instructions, assuming increased mental demands, and adapting in stressful circumstances; characteristics that are associated with a competitive work environment.  According to Dr. M., at the time of the evaluation, the Veteran did not possess the functional capacity to be in a competitive work environment and complete a normal workday without interruptions.  See August 2008 Psychological Assessment.  The Veteran's private psychiatrist, Dr. C., who has treated him on a regular basis since 2008, diagnosed him with having major depression, recurrent partial, and generalized anxiety disorder, partial remission.  It was also noted that the Veteran's physical disabilities (diagnosed as cervical spondylosis, lumbosacral spondylosis, cervical pain, lumbar pain, lumbar degenerative disease and osteoarthritis) had deteriorated which served to aggravate his anxiety and depressive mood.  Dr. C. determined that the Veteran was unable to work as a result of his chronic pain, anxiety and depression.  According to Dr. C., due to the Veteran's medical and emotional condition, working in any setting or job that required some pressure or demand will exacerbate his physical and emotional condition.  See March 2009 Psychiatric Report.  

In a September 2008 medical report, the Veteran's spine surgeon, L.P.S.C., M.D., noted that he had been treating the Veteran since February 2008.  Based on his evaluation of the Veteran in August 2008, Dr. S.C. wrote that the Veteran exhibited limited movement, and should avoid bending and twisting his lower back.  Dr. S.C. further noted that the Veteran was unable to sit, walk, climb stairs or stand longer than two hours without periods of rest lasting ten to fifteen minutes.  In addition, Dr. S.C. determined that the Veteran was unable to lift more than ten pounds at a time.  

As noted above, an OPM form completed by the Veteran's supervisor, and dated in April 2009, reflects that the Veteran had been absent from his position as postmaster since September 5, 2008.  His supervisor noted that the Veteran's medical conditions and poor fiscal management were part of the reasons he did not perform successfully at his position.  In addition, his supervisor described the Veteran's conduct as unbecoming, noting that he becomes irate, disrespectful, and uses foul language at work.  An August 2009 letter from the Disability, Reconsideration and Appeals division at the Office of Personnel Management indicates that the Veteran was found disabled for his position as a postmaster due to a number of health problems, to include his psychiatric disorder, osteoarthritis, lumbar degenerative disease, and cervical spondylosis.  

An October 2009 SSA Disability Determination and Transmittal form reflects that the Veteran had a primary diagnosis of disorders of the back, and a secondary diagnosis of affective disorders.  

At the November 2011 VA joints examination, when asked whether the Veteran's hip and/or thigh condition impacted his ability to work, the examiner marked that it did, explaining that the Veteran limped with an antalgic gait and relied on a cane to help him ambulate.  According to the examiner, the Veteran's hip and knee condition will not have an impact on his ability to perform sedentary employment, but will have a severe impact on his ability to perform physical employment due to pain and difficulty ambulating.  After conducting a psychiatric evaluation of the Veteran, the VA examiner determined that the level of depression and anxiety reported by the Veteran, along with the medical opinions provided, "did not support a picture of a lack of capability for the [V]eteran to engage in substantial gainful activity if he chooses to."  Based on his review of the Veteran, the examiner determined that the Veteran retired from his position at the Post office, and electively chose not to work.  According to the examiner, it did not appear that the Veteran experienced significant amounts of anxiety or depression that would seriously impair his ability to work if he chose to.  

In an April 2013 psychiatric report issued by Dr. C., the Veteran reported less anxiety since he stopped working in 2008.  After interviewing and evaluating the Veteran, Dr. C. determined that the Veteran had emotional and physical symptoms since 1987 when he was in the Army.  According to Dr. C., the Veteran cannot perform any type of job, he gets nervous and irritable very easily, he has poor tolerance, mood swings, impaired sleep, and episodes of anxiety manifested by chest discomfort, dizziness, palpitations and gastric symptoms.  According to Dr. C., the Veteran could become a danger to himself or others without adequate treatment because of his risk factors and symptoms, and working at any setting or job that requires some responsibility, pressure or demand will only exacerbate his condition.  Dr. C. concluded that due to the Veteran's prolonged symptoms, his prognosis, and the possibility of total improvement were poor.  Dr. C. further determined that the Veteran's disability was permanent in nature because his condition had lasted many years.  

As noted above, Dr. M.C. found the Veteran to be totally disabled, even due to his mental illness alone, since at least September 2008, when he had to stop working entirely.  Dr. M.C. determined that the Veteran was forced to leave work in September 2008 due to the symptoms of severe and pervasive mental illness, and his mental illness increased in severity after his discontinuation of employment.  According to Dr. M.C., the Veteran's psychiatric condition, in and of itself, prevents him from functioning in any occupational setting, given that he is not able to perform even the simplest of tasks, follow instructions, or interact appropriately with supervisors and coworkers.  According to Dr. M.C., the Veteran's psychiatric symptoms prevented him from handling the common stress and frustration that exists in any typical occupational setting.  Based on his review of the record and discussion with the Veteran, Dr. M.C. concluded that the Veteran's mental illness prevents him from functioning in any type of reasonable fashion within an occupational environment.  

In light of the treatment records and medical opinions provided, and in light of the Court's holding in Rice, the Board finds that, considering the record as a whole, and after resolving any reasonable benefit of the doubt in favor of the Veteran, the Veteran's claim for a TDIU should be granted.  Of particular importance to the Board in this matter are the August 2008, March 2009 and April 2013 medical reports and opinions issued by the Veteran's psychologist (Dr. M.) and psychiatrist (Dr. C.), who have both had a history of treating the Veteran on a regular basis since 2007 and 2008, respectively.  Both Dr. C. and Dr. M. are familiar with the Veteran's medical history.  Both these treatment providers determined without equivocation that the Veteran would be unable to work in any type of work environment due to his anxiety, aggressive behavior, poor tolerance level, and his inability to cope with stressful circumstances.  

The positive opinions in this case are at least as probative as the negative opinions.  Moreover, there is a problem with some of the negative opinion analysis.  The November 2011 VA examiner incorrectly found that the Veteran voluntarily retired from his last position and was capable of finding employment should he desire to do so.  However, the April 2009 form completed by the Veteran's supervisor reflects that the Veteran had conflicts with, and was not viewed favorably by, his management given his inappropriate behavior, which according to his treatment providers, was attributed to his psychiatric disorder.  This suggests that the Veteran was finding it difficult to handle the stress and pressure associated with his position as Postmaster.  An April 2009 Agency Certification of Reassignment and Accommodation Efforts form that was completed by a member of the Human Resources team at the USPS reflects that reasonable efforts for accommodation had been made, and while the Veteran met with the District Reasonable Accommodation Committee, no accommodations were available.  It was further determined that reassignment to another position was not possible because there were no vacant positions at the USPS at the same grade or pay level and tenure within the same commuting area for which the employee met the minimum qualification standards.  Further, the August 2009 letter from the Disability, Reconsideration and Appeals division at the Office of Personnel Management, reflects that the Veteran was found disabled for his position as a Postmaster due to a number of health problems, including his psychiatric disorder, osteoarthritis, lumbar degenerative disease, and cervical spondylosis.  

In reaching this opinion, the Board also relied on the July 2016 opinion issued by Dr. M.C., who after taking into consideration the Veteran's entire claims file, as well as his conversation with the Veteran, arrived at the conclusion that the symptoms attributed to the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation since his last job as a Postmaster in September 2008.  Dr. M.C. went through the VA medical opinions and discussed why he found them to be inadequate, specifically noting that these evaluations did not take into consideration the Veteran's medical records which addressed the severity of his psychiatric condition, as well as the longevity of treatment provided to him by his established treatment providers.  The July 2016 opinion issued by Dr. M.C., as well as the August 2008, March 2009, and April 2013 opinions provided by Drs. C., and M., in conjunction with VA medical opinions that focused on the Veteran's joint disabilities, and which reflected that the Veteran's hip and knee disabilities would have a severe impact on his ability to perform any type of physical employment, support the Veteran's contention that he is currently unable to obtain and maintain employment as a result of his service-connected disabilities.   

Thus, in light of the Veteran's assertions, and given the evidence regarding the severity of his service-connected disabilities, the opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, and training, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's claim for entitlement to a TDIU is granted. 



ORDER

The appeal of a claim for a rating in excess of 10 percent for service-connected left knee stress reaction, is dismissed.

An increased rating of 70 percent, but no higher, for the service-connected generalized anxiety disorder with depressive features is granted for the entire duration of the appeal, subject to laws and regulations governing the award of monetary benefits.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted, subject to the regulations governing the award of monetary benefits.


REMAND

The Veteran contends that his service-connected right hip stress reaction, as well as his service-right patellofemoral syndrome with shin splints is more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claims is required to allow for further development of the record.  

The Veteran was provided VA examinations in connection with his service-connected joint disabilities in February 2007, October 2008 and November 2011.  Subsequent to the VA examinations, the Court, in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes requirements that must be met prior to finding that a VA examination is adequate, that have not been met in this case.  A review of the claims file reveals that the most recent VA examination report includes only one set of range of motion findings and do not specify whether such testing was taken during active or passive motion.  In addition, the VA examination reports do not specify whether the range of motion findings are weight-bearing or nonweight-bearing.  In light of the fact that these examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded new VA examinations before a decision can be rendered on his claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed cervical spine disorder.  This shall specifically include any private treatment records, as well as updated treatment records from any VA facility, to include the San Juan VA Medical Center (VAMC). 

The aid of the Veteran in securing these records, to include providing necessary authorization(s) for private medical records, should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected right patellofemoral syndrome with shin splints.  The examiner must review the claims file in conjunction with the examination.  

The examiner should describe the nature and severity of all manifestations of the Veteran's right knee disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and forward flexion.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.  

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must comment on the functional impairment caused by the Veteran's right knee disability.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected right hip stress reaction.  The examiner must review the claims file in conjunction with the examination.  

The examiner should describe the nature and severity of all manifestations of the Veteran's right hip disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of flexion, extension, abduction, adduction, and rotation.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.  

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH hips in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must comment on the functional impairment caused by the Veteran's right hip disability.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


